Title: To George Washington from Major General John Sullivan, 12 May 1779
From: Sullivan, John
To: Washington, George



Dear General
Millstone [N.J.] May 12 1779

I find by a Letter Reced from Colo. Courtlandt that Shirts & other articles of Cloathing are wanting for his Regiment Spensers are almost naked If your Excy would please to order the Cloathier to Send Some Shoes Shirts & other articles of Cloathing to Easton, to Deal out to the Troops it will be of Singular advantage—I have Seen the Commissary & think matters in his Department are promising & I Doubt not Every thing will be prepared by the time I mentioned I again beg Leave to remind Your Excy of ordering the Troops to be at Easton at all Events on the 20th & also to notify the officers to furnish themselves with Fusees—Ogdens Regt would have marchd This Day but the Rain prevents I have the Honor to be with the most Lively Sentiments of Esteem yr Excys most obedt Servt
Jno. Sullivan
